DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (“IDS”) filed on 11/08/2019 was reviewed and the listed references were noted.

Drawings
The 2 page drawings have been considered and placed on record in the file. 

Status of Claims
Claims 1-20 are pending.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, the claim recites “… for each region of interest, determining an estimate of loss of height based on a comparison between a metric deter30mined for a first region of region of interest …”.  It is not clear what the word “metric” means in the claim.  Therefore, the claim is indefinite.  Claim 11 is rejected under this section due to its dependency from Claim 10.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Specifically, consider Claim 12, the limitation “… comprising determining a fracture classification and/or a severity of a fracture on the basis of the determined degree of deformity” includes the term “and/or”.  Review of Applicant's specification does not reveal that before the effective filing date of the application, inventors were in possession of the above-recited limitations.  More specifically, in order for the steps separated by the term "and/or" to be enabled by the specification, the specification must include the following:
 i) a section/embodiment that discloses “… comprising determining a fracture classification on the basis of the determined degree of deformity”; 
ii) a section/embodiment that discloses “comprising determining a severity of a fracture on the basis of the determined degree of deformity”;
iii) a section/embodiment that discloses “… comprising determining a fracture classification and a severity of a fracture on the basis of the determined degree of deformity” in combination of the two recited elements. 

Since Applicant’s specification does not include all sections or embodiments, the specification lacks enablement of the claimed limitation, or the limitation is not supported by the original specification.  Same analysis holds true with respect to other similar limitations recited in Claim 5 of the instant application, which includes the term “and/or”.  Accordingly, Claims 3 and 5 are rejected under 35 U.S.C. 112(a) for containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Finally, it appears that Applicant invention is directed to protecting the authenticity of each one of the individual term recited in the claim.  Therefore, it is suggested to separate the terms by "or" as opposed to "and/or".  For the purpose of analyzing the claim in light of prior arts, Examiner considers the terms as being separated by “or”.

If Applicant believes that its original specification include the above-described three (3) sections/embodiments for all limitations within claims separated by the term “and/or”, Applicant should provide the examiner with paragraph numbers and detail explanation as to where these steps have been disclosed in the specification.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 12, 13, 15-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ghosh et al. (US 2011/0142307 - IDS).

Consider Claim 1, Ghosh discloses “A method of processing a medical image, the method comprising:  
5receiving medical image data, the medical image data representing a medical image of at least a portion of a vertebral column” (Ghosh, Paragraph [0040], the x-ray images of a vertebrae of a spine); 
“determining, from processing the medical image data, a plurality of positions within the image, each of the plurality 10of positions corresponding to a position relating to a vertebral bone within the vertebral column” (Ghosh, Paragraph [0052], where it is recited “All vertebrae that were visible in the x-rays, i.e. L5 to L1, T12 or T11 in the x-rays of the lumbar region, and from L1 or T12 to T4 in the thoracic region, were annotated with at least one vertebra overlapping in each pair of lumbar and thoracic images.  The annotations consisted of six points placed on the corners and in the middle of the vertebra end plates, defining the anterior, middle and posterior heights”); “and 
(Ghosh, Paragraphs [0055] and [0087], where a deformity score is recited to show the probability of deformity of the vertebrae). 

Consider Claim 2, Ghosh discloses “The method according to claim 1, wherein the plurality of positions each comprises a coordinate within the medical image, each coordinate representing a central point of the respective vertebral bone” (Ghosh, Paragraph [0052] where the disclosure is made that six points were annotated on the corners and the middle of the vertebrae and Paragraph [0074] where it is disclosed corner points only or vertebrae center points are used).

Consider Claim 3, Ghosh discloses “The method according to claim 1, wherein the plurality of positions comprises positions representing a plurality of regions of interest, each region of interest bounding the respective vertebral bone” (Ghosh, where the full contour of the vertebrae, which is interpreted as the full positions of the regions of interest).

Consider Claim 4, Ghosh discloses “The method according to claim 2, further comprising generating, by processing data representing the plurality of positions, a (Ghosh, Paragraph [0048], where the model is being disclosed to be generated).  

Consider Claim 5, Ghosh discloses “The method according to claim 1, further comprising determining the presence of one or more vertebral fractures on the basis of the determined degree of deformity” (Ghosh, Paragraph [0054], where the fracture level is being determined).  

Consider Claim 6, Ghosh discloses “The method according to claim 3, further comprising: determining, for each of the plurality of positions, a corresponding anatomical feature; and assigning, to each of the regions of interest, a label 5representing the respective corresponding anatomical feature” (Ghosh, Paragraph [0052], where the plurality of positions of the vertebrae column were annotated).  

Consider Claim 7, Ghosh discloses “The method according to claim 6, further comprising generating a mask comprising one or more regions of interest and representing the imaged vertebral column on the basis of the 10corresponding labels and centre coordinates” (Ghosh, Paragraph [0074]).  

Consider Claim 12, Ghosh discloses “The method according to claim 1, further comprising determining a fracture classification and/or a severity of a fracture on the (Ghosh, Paragraph [0054], where classification of the fracture is recited).

Claim 13 recites a processing system with elements corresponding to the steps recited in method Claim 1.  Therefore, the recited elements of system Claim 13 are mapped to the Ghosh reference in the same manner as the corresponding steps in method Claim 1.  In addition, Ghosh discloses a computer to carry out its invention (see Ghosh, Paragraph [0030]).

Consider Claim 15, Ghosh discloses “The data processing system according to claim 13, wherein the plurality of positions comprises positions representing a plurality of regions of interest, each region of interest bounding the respective vertebral bone” (Ghosh, Paragraph [0052]).

Consider Claim 16, Ghosh discloses “The data processing system according to claim 15, wherein the processor is configured to: determine, for each of the plurality of positions, a cor5responding anatomical feature; and assign, to each of the regions of interest, a label representing the respective corresponding anatomical feature” (Ghosh, Paragraph [0052], the annotation of six points on the corners and middle of the vertebrae and plates).
(Ghosh, Paragraph [0074]).

Claim 20 recites a non-transitory computer readable storage medium comprising a computer program with instructions corresponding to the steps recited in method Claim 1.  Therefore, the recited instructions of Claim 20 are mapped to the Ghosh reference in the same manner as the corresponding steps in method Claim 1.  In addition, Ghosh discloses a computer to carry out its invention using a computer program (see Ghosh, Paragraph [0030]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al. (US 2011/0142307 - IDS) in view of Yu et al.  (“Application of Artificial Neural Network in the Diagnostic System of Osteoporosis”).

Consider Claim 14, although Ghosh discloses “The data processing system according to claim 13, wherein 25the processor is configured (Ghosh, Paragraphs [0052]-[0054], where plurality of positions in an image are studied to determine the condition of the vertebral bone), it does not explicitly disclose use of a neural network for its determination.  However, in an analogous field of endeavor, Yu discloses use of artificial neural network for diagnostic of osteoporosis (Yu, Abstract and Page 379, Section 4: Discussion).

Accordingly, before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Ghosh with the teachings of Yu to utilize the artificial neural network technique to analyze images of a vertebral column.  One of ordinary skill in the art could have combined these elements in order to provide a more robust and automated system of analyzing images of vertebral columns.  

Allowable Subject Matter
Claims 8-11, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter: none of the cited prior art references, alone or in combination, provides a motivation to teach “The method according to claim 7, further comprising: segmenting each of the regions of interest of the image; processing each of the regions of interest to determine 15one or more sagittal points for each of the corresponding vertebral bones; and determining a Mahalanobis distance between each of the one or more sagittal points and the corresponding centre co- ordinates.”   Claims 9-11 are dependent from Claim 8, and include the above-referenced allowable subject matter.  Please note that Claims 10 and 11 have been rejected under 35 U.S.C. 112(b) above.  Therefore, in order for these claims to be allowed, the above-referenced rejection must be overcome.  Finally, Claims 18 and 19 are system claims with elements corresponding to the steps of the method Claims 8 and 9, and therefore, include the same allowable subject matter.


Conclusion
The prior arts made of record and not relied upon is considered pertinent to Applicant’s disclosure:  Daniel Forsberg (US 2014/0323845) and Ketcha et al. (2017/0178349).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Siamak HARANDI whose telephone number is (571)270-1832.  The examiner can normally be reached on Monday - Friday 9:30 - 6:00 ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571)272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/SIAMAK HARANDI/Primary Examiner, Art Unit 2662